DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 10/19/2020, no claims are cancelled; claims 1, 9 and 13 have been amended, and no new claims have been added. Therefore, claims 1-13 are still presently pending in the application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2010/0332339) {As disclosed on the IDS Linden et al. (U.S. Patent Application Publication No. 2016/0162913).
As to claim 1, Patel et al. teaches a location-based product search method which is performed by a product search server, the location-based product search method comprising:5 
collecting location information of one or more user terminals (See Patel et al., paragraphs 24-26, wherein the user terminal {user interface application on their mobile device} is used to track commerce information); 
receiving feature information of a second user from a first user terminal (See Patel et al., paragraphs 24-26, wherein “The user device 120, in one embodiment, includes a geo-location component 126 adapted to monitor and provide an instant geographical location (i.e., geo-location) of the user device 120,” wherein the geo location can be read as a feature); 
searching for a second user terminal corresponding to the feature information of the second user among one or more user terminals located within an area based on location information of the first user terminal (See Patel et al., paragraphs 6-9, wherein “systems and methods for facilitating financial transactions over a network include communicating with a user via a first mobile communication device over the network, obtaining a geo-location of the first mobile communication device, communicating with a merchant via a second mobile communication device over the network, obtaining a radius of coverage for the second mobile communication device, determining whether the geo-location of the first mobile communication device is within the radius of coverage of the second mobile communication device”); and10 
providing product information mapped to the second user terminal to the first user terminal (See Patel et al., paragraphs 6-9, wherein “providing a listing to the first mobile communication device of one or more items for sale by the merchant.
when the first mobile communication device is within the radius of coverage of the second mobile communication device”).
Patel et al. teaches providing insights to a merchant.  Linden et al. however, does not explicitly teach registering one or more product information of one or more user of the one or more user terminals.
Linden et al. teaches information searching method and system based on geographic location (See abstract), in which he teaches registering one or more product information of one or more user of the one or more user terminals (See Linden et al., paragraphs 24-25 and 38, wherein Linden teaches a merchant profile and a user profile and in both instances each profile is associated with product information. Linden specifically teaches “The merchant profile on the social networking system 104 may include information regarding products, product brands, and product categories provided by the merchant (e.g., within the merchant's physical retail location), wherein the “merchant profile can be read on the “user profile”).
Patel et al. and Linden et al. are from the analogous art of ecommerce.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Patel et al. and Linden et al. to have Patel et al. and Linden et al..  The motivation to combine Patel et al. and Linden et al. is to provide a merchant with insights for expanding business opportunities with the merchant's current customers (See Linden et al., paragraphs 8-9).  Therefore, it would have been obvious to one skilled in the art to combine Patel et al. and Linden et al..

As to claim 2, Patel et al. as modified, teaches the feature information of the second user is movement information of the second 15user who carries the second user terminal; and the searching comprises identifying the second user terminal with motion matching the movement information within the area, which is identified based on the location information of the first user terminal, for a predetermined time before the feature information of the second user is received (See Patel et al., paragraphs 24-26, wherein “The user device 120, in one embodiment, includes a geo-location component 126 adapted to monitor and provide an instant geographical location (i.e., geo-location) of the user device 120,” wherein the geo location can be read as a feature and paragraph 68, wherein “The user selections may be constantly updated, when, e.g., user makes changes (e.g., additions, deletions, movements, etc.) to user selections via the user interface application 122. In another aspect, the service provider server 180 is adapted to display updated user selections to the user via the user interface application 122”; Also see Linden et al., Figures 1 and 3 and paragraphs 39-43, 65, 80 and 99-101, wherein Linden teaches presence detectors that interact with client devices to determine device movements).  20  

Patel et al. as modified, teaches the feature information of the second user is brand information, style information, or color information of a product worn or carried by the second user who carries the second user terminal; and 25the searching comprises searching for brand information, style information, or color information mapped to one or more user terminals located within the area, which is identified based on the location information of the first user terminal, and identifying the second user terminal (See Patel et al., paragraphs 60-62, wherein the merchant preferences is read on “brand information, style information, or color information of a product worn or carried by the second user”; Also see Linden et al., paragraphs 81, 84-87, wherein Linden teaches “the merchant insights manager 206 can include, in merchant insights, statistical information about a product, product brand, and/or product category”). 30  

As to claim 4, Patel et al. as modified, teaches the feature information of the second user is physical information of the second user or avatar information that specifies the second user; and17 the searching comprises searching for physical information or avatar information mapped to one or more user terminals located within the area, which is identified based on the location information of the first user terminal, and identifying the second user terminal (See Patel et al., paragraphs 58-62, wherein the merchant preferences is read on “brand information, style information, or color information of a product worn or carried by the second user” and wherein “merchant parameters may include a designation of a radius of coverage (e.g., preferred region of coverage, such as a specified zip-code or a physical region) for the merchant.” Also see Linden et al., paragraphs 38-39 and 43, wherein Linden teaches physical location information regarding the merchant and the user). 30   

As to claim 5, Patel et al. as modified, teaches providing information regarding a plurality of user terminals corresponding to the feature information of the second user to the first user terminal together with location 10 information of the plurality of user terminals; and when information of a user terminal selected based on the location information of the plurality of user terminals is received from the first user terminal, identifying the selected user terminal as the second user terminal (See Patel et al., paragraphs 24-26 and 31 wherein “each of the one or more merchant devices 140 may comprise at least one network based server in communication with the network 160 having a merchant interface application 142, a products/services database 144, and a marketplace application 146 for presenting and identifying one or more available items, products, and/or services for purchase via the network 160, which may be made available to the user device 120 for viewing and purchase by the user.” Also see Linden et al., paragraphs 38-39 and 43, wherein Linde teaches physical location information regarding the merchant and the user). 30  15  

As to claim 6, Patel et al. as modified, teaches providing information on one or more products mapped to the second user terminal to the first user terminal; and when selection information for the information on one or more products is20 received from the first user terminal, providing a purchase screen including price information of a product corresponding to the selection information to the first user terminal (See Patel et al., paragraphs 24-26, wherein financial information is read on price; Also see Linden et al., paragraphs 53, 56, 58, 81, 87 and 107 wherein Linden teaches “using the obtained information associated with a user, the profile manger 202 can identify one or more products the user likes and/or purchases, one or more preferences for a particular product (e.g., quantity preference, color preference, size preference, price preference, etc.), one or more brand preferences for a particular type of product (e.g., if the user prefers a particular brand for a particular type of product), one or more types of products of interest to the user, one or more product categories of interest to the user, and/or any other information associated with and/or indicating a user's product preferences”).  

As to claim 7, Patel et al. as modified, teaches receiving second user terminal identification information of the second user who purchases a product from an online or offline franchise terminal together with information of the product; and mapping the information of the product to the second user terminal identification information and storing the mapped information (See Patel et al., paragraphs 24-26, wherein “The user device 120, in one embodiment, includes a geo-location component 126 adapted to monitor and provide an instant geographical location (i.e., geo-location) of the user device 120.” Also see Linden et al., paragraphs 53, 56, 58, 81, 87 and 107 wherein Linden teaches “using the obtained information associated with a user, the profile manger 202 can identify one or more products the user likes and/or purchases, one or more preferences for a particular product (e.g., quantity preference, color preference, size preference, price preference, etc.), one or more brand preferences for a particular type of product (e.g., if the user prefers a particular brand for a particular type of product), one or more types of products of interest to the user, one or more product categories of interest to the user, and/or any other information associated with and/or indicating a user's product preferences”).30  

As to claim 8, Patel et al. as modified, teaches further comprising searching for information regarding an offline shop where a product is available to be18 purchased based on a location of the first user terminal and providing the information regarding the offline shop (See Patel et al., paragraphs 24-26 and 31 wherein “each of the one or more merchant devices 140 may comprise at least one network based server in communication with the network 160 having a merchant interface application 142, a products/services database 144, and a marketplace application 146 for presenting and identifying one or more available items, products, and/or services for purchase via the network 160, which may be made available to the user device 120 for viewing and purchase by the user”).

As to claim 9, Patel et al. teaches location-based product search method which is performed by a user 5 terminal, the location-based product search method comprising:
receiving an input of user feature information through a screen interface (See Patel et al., paragraphs 24-26, wherein the user terminal {user interface application on their mobile device} is used to track commerce information); 
transmitting the user feature information to a product search server (See Patel et al., paragraphs 24-26, wherein “The user device 120, in one embodiment, includes a geo-location component 126 adapted to monitor and provide an instant geographical location (i.e., geo-location) of the user device 120,” wherein the geo location can be read as a feature); and 
receiving product information mapped to a user terminal found based on the user feature information among one or more user terminals located within an area, which is 10 identified based on a location of the user terminal, from the product search server (See Patel et al., paragraphs 6-9, wherein “systems and methods for facilitating financial transactions over a network include communicating with a user via a first mobile communication device over the network, obtaining a geo-location of the first mobile communication device, communicating with a merchant via a second mobile communication device over the network, obtaining a radius of coverage for the second mobile communication device, determining whether the geo-location of the first mobile communication device is within the radius of coverage of the second mobile communication device”) and displaying the received product information (See Patel et al., paragraphs 6-9, wherein “providing a listing to the first mobile communication device of one or more items for sale by the merchant when the first mobile communication device is within the radius of coverage of the second mobile communication device”).  
Patel et al. teaches providing insights to a merchant.  Linden et al. however, does not explicitly teach product information mapped to a user terminal found, that has registered product information in the product search server corresponding to the user feature information.
Linden et al. teaches information searching method and system based on geographic location (See abstract), in which he teaches product information mapped to a user terminal found, that has registered product information in the product search server corresponding to the user feature information (See Linden et al., paragraphs 24-25 and 38, wherein Linden teaches a merchant profile and a user profile and in both instances each profile is associated with product information. Linden specifically teaches “The merchant profile on the social networking system 104 may include information regarding products, product brands, and product categories provided by the merchant (e.g., within the merchant's physical retail location), wherein the “merchant profile can be read on the “user profile”).
Patel et al. and Linden et al. are from the analogous art of ecommerce.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Patel et al. and Linden et al. to have combined Patel et al. and Linden et al..  The motivation to combine Patel et al. and Linden et al. is to provide a merchant with insights for expanding business opportunities with the merchant's current customers (See Linden et al., paragraphs 8-9).  Therefore, it would have been obvious to one skilled in the art to combine Patel et al. and Linden et al..

As to claim 10, Patel et al. as modified, teaches wherein the receiving comprises receiving, as the user feature information, an input of a movement 15 of a user to be searched for that is displayed through a screen interface (See Patel et al., paragraphs 24-26, wherein “The user device 120, in one embodiment, includes a geo-location component 126 adapted to monitor and provide an instant geographical location (i.e., geo-location) of the user device 120,” wherein the geo location can be read as a feature and paragraph 68, wherein “The user selections may be constantly updated, when, e.g., user makes changes (e.g., additions, deletions, movements, etc.) to user selections via the user interface application 122. In another aspect, the service provider server 180 is adapted to display updated user selections to the user via the user interface application 122”).  

As to claim 11, Patel et al. as modified, teaches wherein the receiving comprises receiving, as the user feature information, an input of color information determined by selecting a specified point of a color wheel through a screen20 interface provided as the color wheel (See Patel et al., paragraphs 60-62, wherein the merchant preferences is read on “brand information, style information, or color information of a product worn or carried by the second user.” Also see Linden et al., paragraphs 59, wherein Linden teaches “The product node can include information such as a product name, product type, product brand, product category, model numbers, color options, size options, and/or any other suitable information associated with a product”). 30  

As to claim 12, Patel et al. as modified, teaches wherein the receiving comprises receiving, as the user feature information, an input of selection information for a human body feature or an avatar through a screen interface (See Patel et al., paragraphs 58-62, wherein the merchant preferences is read on “brand information, style information, or color information of a product worn or carried by the second user” and wherein “merchant parameters may include a designation of a radius of coverage (e.g., preferred region of coverage, such as a specified zip-code or a physical region) for the merchant;” Also see Linden et al., paragraphs 38-39 and 43, wherein Linden teaches physical location information regarding the merchant and the user). 30   ). 30   
25  
As to claim 13, Patel et al. teaches a non-transitory computer-readable recording medium storing a program for executing the method of claim 1 (See Patel et al., paragraph 84).

Response to Arguments
5.	Applicant's arguments filed on 10/21/2020, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. 
In response to applicants’ arguments regarding “Patel is silent with regard to searching for a second mobile communication device (merchant device) within a radius of the first mobile communication device. Rather, as noted above, Patel is directed to determining whether the first mobile communication device is within a radius coverage of a second mobile communication device which may be the merchant device,” the arguments have been fully considered but are not found to be persuasive. Patel teaches “systems and methods for facilitating financial transactions over a network include communicating with a user via a first mobile communication device over the network, obtaining a geo-location of the first mobile communication device, communicating with a merchant via a second mobile communication device over the network, obtaining a radius of coverage for the second mobile communication device, determining whether the geo-location of the first mobile communication device is within the radius of coverage of the second mobile communication device” (See Patel et al., paragraphs 6-9). The office respectfully disagrees with the applicants argument that Patel does not teach searching for a second user terminal located with the area based on location information of the first user because Patel teaches determining geo-location information of the first mobile device in relation to the merchant. Therefore, in the broadest reasonable interpretation Patel does read on the claim language as written. 

In response to applicants’ arguments regarding “Patel fails to disclose or suggest ‘searching for a second user terminal that has registered product information corresponding to the feature information of the second user among one or more user terminals located within an area based on location information of the first user terminal,’ as recited in claim 1,” the arguments have been fully considered but are considered moot. The newly added limitation pertaining to registered product information has now been rejected under newly cited prior art of Linden et al. (U.S. Patent Application Publication No. 2016/0162913).
In response to applicants’ arguments regarding “Patel fails to disclose or suggest ‘searching for a second user terminal,’ as recited in claim 1, it logically follows that Patel fails to disclose or suggest the features of dependent claims 2-4,” the arguments have been fully considered but are not found to be persuasive. As argued above Patel teaches “systems and methods for facilitating financial transactions over a network include communicating with a user via a first mobile communication device over the network, obtaining a geo-location of the first mobile communication device, communicating with a merchant via a second mobile communication device over the network, obtaining a radius of coverage for the second mobile communication device, determining whether the geo-location of the first mobile communication device is within the radius of coverage of the second mobile communication device” (See Patel et al., paragraphs 6-9). The office respectfully disagrees with the applicants argument that Patel does not teach searching for a second user terminal located with the area based on lactation information of the first user because Patel teaches determining geo-location information of the first mobile device in relation to the merchant. Therefore, in the broadest reasonable interpretation Patel does read on the claim language as written. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






1/30/2020
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164